               Case 2:20-cr-00182-RAJ Document 15 Filed 10/23/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    UNITED STATES OF AMERICA,

9                               Plaintiff,                 CASE NO. 20-182-RAJ

             v.                                            ORDER DETAINING DEFENDANT
10

11   TYRE WAYNE MEANS,

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant has been charged by Grand Jury Indictment with Arson, Possession of a Stolen

18   Firearm, and two counts of Unlawful Possession of a Firearm. At age 25, defendant has had

19   numerous contacts with law enforcement and numerous criminal convictions. He has pending

20   charges for residential burglary and domestic violence, and convictions for assault in the third

21   degree (domestic violence), serious injury by vehicle and obstruction, eluding, and marijuana

22   possession. He has failed to appear for court appearances and warrants for his arrest have been

23   issued. There is an active warrant issued by a court in Georgia. His performance on state




     ORDER DETAINING DEFENDANT - 1
                Case 2:20-cr-00182-RAJ Document 15 Filed 10/23/20 Page 2 of 2




1    supervision has been poor and at the time of arrest he allegedly was living with a person in

2    violation of a protection order.

3           It is therefore ORDERED:

4           (1)     Defendant shall be detained pending trial and committed to the custody of the

5    Attorney General for confinement in a correctional facility separate, to the extent practicable,

6    from persons awaiting or serving sentences, or being held in custody pending appeal;

7           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

8    counsel;

9           (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 23rd day of October, 2020

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     ORDER DETAINING DEFENDANT - 2
